;   Case 1:16-cv-01114-RGA Document 324 Filed 01/07/20 Page 1 of 4 PageID #: 6920



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

    ALLERGAN SALES, LLC, FOREST                       )
    LABORATORIES HOLDINGS , LTD .,                    )
    ALLERGAN USA, INC. and                            )
    IRONWOOD PHARMACEUTICALS, INC. ,                  )
                                                      )
                          Plaintiffs,                 )
                                                      )
           V.                                         )   C.A. No . 16-1114 (RGA)
                                                      )   (CONSOLIDATED)
    TEVA PHARMACEUTICALS USA, INC .,                  )
    MYLAN PHARMACEUTICALS INC. , and                  )
    SANDOZ, INC. ,                                    )
                   Defendants.                        )
    FOREST LABORATORIES HOLDINGS ,                    )
    LTD ., ALLERGAN USA, INC. ,                       )
    ALLERGAN SALES, LLC and                           )
    IRONWOOD PHARMACEUTICALS, INC. ,                  )
                                                      )
                          Plaintiffs,                 )
                                                      )
           V.                                         )   C.A. No . 18-171 (RGA)
                                                      )
    SANDOZ INC. ,                                     )
                                                      )
                          Defendant.                  )

                                    STIPULATION AND ORDER

           The Court, upon the consent and request of Plaintiffs Allergan Sales, LLC, Forest

    Laboratories Holdings, Ltd. , Allergan USA, Inc. , and Ironwood Pharmaceuticals, Inc. (collectively,

    "Plaintiffs") and Defendant Sandoz Inc. (" Sandoz"), hereby acknowledges the following Stipulation

    and issues the following Order in the above-captioned consolidated cases.

                                             STIPULATION

           1.      This Court has subject matter jurisdiction over this patent infringement action (the

    "Action") and neither Plaintiffs nor Sandoz contest personal jurisdiction or venue in this Court for

    purposes of the Action.
; ,   Case 1:16-cv-01114-RGA Document 324 Filed 01/07/20 Page 2 of 4 PageID #: 6921



             2.      In the Action, Plaintiffs have asserted claims against Sandoz for infringement ofU.S.

      Patent Nos. 7,304,036 ("the ' 036 patent"), 7,371 ,727 ("the ' 727 patent"), 7,704,947 ("the ' 947

      patent"), 8,080,526 ("the '526 patent"), 8,748,573 ("the ' 573 patent"), and 8,802,628 ("the ' 628

      patent") (collectively, "the Asserted Patents") in connection with Sandoz' s submission of

      Abbreviated New Drug Application ("ANDA") 209630 directed to generic linaclotide (145 and 290

      mcg) capsule products to the U.S. Food and Drug Administration ("FDA").

             3.      On May 1, 2019, this Court entered a joint stipulation concerning Sandoz's

      infringement of certain claims of the Asserted Patents under 35 U.S.C. § 271 (a), (b), (c), (g), and/or

      (e)(2)(A), which Order is incorporated herein by reference. (See D.I. 279)

             4.      Sandoz has raised defenses, and asserted counterclaims. To date, no decision has

      been obtained from this Court regarding Sandoz' s defenses or counterclaims.

             5.      The parties agree that all other claims, defenses, and counterclaims asserted against

      each other in Plaintiffs' and Sandoz' s pleadings in the Actions, including the allegations and

      averments contained therein, should be dismissed, without prejudice.

                                                    ORDER

             Accordingly, pursuant to the above Stipulation, and upon the consent and request of Plaintiffs

      and Sandoz, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

             1.      All claims, defenses, and counterclaims asserted by the parties against each other in

      Plaintiffs' and Sandoz's pleadings in the Actions, including the allegations and averments contained

      therein, are hereby dismissed, without prejudice.

             2.      Sandoz, its officers, agents, servants, employees, and attorneys, and all other persons

      in active concert or participation with any of them who receive actual notice of this Order by

      personal service or otherwise, are hereby enjoined from manufacturing, using, offering to sell, or

      selling within the United States, or importing into the United States, the generic linaclotide (145 and


                                                        2
' ...
        Case 1:16-cv-01114-RGA Document 324 Filed 01/07/20 Page 3 of 4 PageID #: 6922



        290 mcg) capsule products described by ANDA 209630 during the life of the ' 036 patent, the ' 727

        patent, the ' 947 patent, the ' 526 patent, the '573 patent, and the ' 628 patent, including any

        extensions and pediatric exclusivities, absent a license agreement or other authorization by Plaintiffs,

        unless all of the claims of the ' 036 patent, the ' 727 patent, the ' 947 patent, the ' 526 patent, the ' 573

        patent, and the ' 628 patent are found invalid or unenforceable by a court decision from which no

        appeal has been or can be taken, other than a petition for a writ of certiorari to the U .S. Supreme

        Court.

                 3.      Nothing in this Stipulation and Order prevents FDA from granting final approval to

        ANDA 209630 at any time.

                 4.      Plaintiffs and Sandoz each expressly waive any right to appeal or otherwise move for

        relief from this Stipulation And Order.

                 5.      This Court retains jurisdiction over Plaintiffs and Sandoz for purposes of enforcing

        this Stipulation And Order.

                 6.      This Stipulation And Order shall finally resolve the Actions as between Plaintiffs and

        Sandoz.

                 7.      This Stipulation And Order is without prejudice to any claim, defense, or

        counterclaim in any possible future action between Sandoz and any of the Plaintiffs regarding the

        '036 patent, the ' 727 patent, the ' 947 patent, the ' 526 patent, the ' 573 patent, and/or the ' 628 patent

        and a product other than a generic linaclotide (145 and 290 mcg) capsule products described by

        ANDA 209630.

                 8.      The Clerk of the Court is directed to enter this Stipulation And Order forthwith in

        both Actions .




                                                             3
        Case 1:16-cv-01114-RGA Document 324 Filed 01/07/20 Page 4 of 4 PageID #: 6923
'   '


        MORRIS, NICHOLS, ARSHT & TUNNELL LLP       PHlwPs, GoillMAN, McLAUGHLIN &l-IALL,PA

        /s/ Jack, CB. <B{umenfeU                   /s/ <David}l. <Bifson

        Jack B. Blumenfeld (#1014)                 John C. Phillips, Jr. (#110)
        Jeremy A. Tigan (#5239)                    David A. Bilson (#4986)
        1201 North Market Street                   1200 North Broom Street
        P.O. Box 1347                              Wilmington, DE 19806
        Wilmington, DE 19899                       (302) 655-4200
        (302) 658-9200                             jcp@pgmhlaw.com
        jblumenfeld@rnnat.com                      dab@pgmhlaw.com
        jtigan@rnnat.com
                                                   Attorneys for Defendant Sandoz Inc.
        Attorneys for Plaintiffs

        January 6, 2020




                                       SO ORDERED this_(;,
                                                        _           day of ~ ~           , 2020




                                                     HONORABLE RI HARD G. ANDREWS
                                                     UNITED STATE DISTRICT JUDGE




                                               4
